Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1, 4, 6-9, 17, 19, 42-43, the prior art fails to teach or suggest a 
data feedback method, comprising a step of generating a second HARQ-ACK of a code block group (CBG) level for each incorrectly decoded TB in the transmitted data, wherein each CBG corresponds to one HARQ-ACK bit; and wherein generating the second HARQ-ACK of the CBG level for each incorrectly decoded TB in the transmitted data comprises according to an order of TB in the transmitted data, sequentially generating the second HARQ-ACK for each TB of the negative acknowledgement (NACK), in combination with other limitations, as specified in the independent claims 1, 42 and 43. 
Regarding claims 20, 22, 44, 46-50, the prior art fails to teach or suggest a data sending method, comprising a step of generating a second HARQ-ACK of a code block group (CBG) level for each incorrectly decoded TB in the transmitted data, wherein each CBG corresponds to one HARQ-ACK bit; and wherein generating the second HARQ-ACK of the CBG level for each incorrectly decoded TB in the transmitted data comprises: according to an order of TB in the transmitted data, sequentially generating the second HARQ-ACK for each TB of the negative acknowledgement (NACK), in combination with other limitations, as specified in the independent claim 20. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465